Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  July 18, 2018

The Court of Appeals hereby passes the following order:

A18A2069. DELAWARE RIVER TRADING CO., INC. v. SHAPIRO.

      Appellant’s appeal was docketed with this Court on July 6, 2018, and thus,

appellant’s brief was due to be filed on July 26, 2018. But on July 9, 2018, appellant

filed a motion requesting an extension of time in which to file its enumeration of

errors and brief, claiming it cannot file its brief without first reviewing the trial

transcript, which is yet to be completed. Specifically, appellant claims that although

the Clerk of the Superior Court of Fulton County transmitted the majority of the

record to this Court, as of June 25, 2018, the court reporter had yet to even start

compiling the trial transcript and, therefore, that transcript could not be included with

the transmitted record. Consequently, appellant requests that this Court grant it an

extension to file its enumerations of errors and brief of twenty (20) days after the

Clerk of the Superior Court of Fulton County has supplemented the appellate record

with the completed trial transcript.

      This Court cannot grant indefinite extensions of time in which to file an

appellant’s enumeration of errors and brief. Indeed, this Court is constitutionally

mandated to “dispose of every case at the term for which it is entered on the court’s

docket for hearing or at the next term.” Ga. Const. Art. 6, § 9, ¶ II. Accordingly,
because appellant cannot confirm when the trial transcript will be transmitted to this

Court—or even completed by the court reporter—we hereby REMAND this case to

the trial court for completion of the record. Upon completion, the Clerk of the

Superior Court of Fulton County may re-transmit the case to this Court for re-

docketing pursuant to the originally filed notice of appeal.


                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        07/18/2018
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.